DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (# US 2016/0311233) in view of Ozawa (# US 2005/0231574).
Murai et al. discloses:
1. An ink jet recording apparatus (figure: 1) comprising: 
a textile printing ink composition (see Abstract); and 

an aqueous dye ([0092]; [0191]); 
an aqueous organic solvent ([0218]-[0222]); and 
water ([0217]), 
the liquid ejecting head includes the nozzle that ejects the textile printing ink composition (figure: 3); 
a pressure chamber to which the textile printing ink composition is supplied (element: 20, figure: 3; [0178]-[0181]); and 
a circulation channel ([0063]) configured to circulate the textile printing ink composition supplied to the pressure chamber ([0063]; [0073]; [0162]-[0165]).
5. The ink jet recording apparatus according to claim 4, wherein a mass ratio of a content of the second aqueous organic solvent to a content of the first aqueous organic solvent is from 0.02 to 2 (see Examples).
9. An ink jet method using the ink jet recording apparatus (see Abstract; [0145]-[0146]) according to claim 1, the method comprising: 
an ejecting step of ejecting a textile printing ink composition with a liquid ejecting head to thereby cause the textile printing ink composition to adhere to a recording medium ([0145]-[0164]), wherein 
the textile printing ink composition (see Abstract) contains 
an aqueous dye ([0092]; [0191]); 
an aqueous organic solvent ([0218]-[0222]); and 

the liquid ejecting head (figure: 3) includes 
the nozzle that ejects the textile printing ink composition (element: 12, figure: 3); 
a pressure chamber to which the textile printing ink composition is supplied (element: 20, figure: 3; [0178]-[0181]); and 
a circulation channel ([0063]) configured to circulate the textile printing ink composition supplied to the pressure chamber ([0063]; [0073]; [0162]-[0165]).
Murai et al. explicitly did not discloses:
1. A content of the aqueous dye with respect to a total amount of the textile printing ink composition is 10% by mass or more.
2. The ink jet recording apparatus according to claim 1, wherein the aqueous dye is an acidic dye, a reactive dye, or a direct dye.
3. The ink jet recording apparatus according to claim 1, wherein the content of the aqueous dye with respect to the total amount of the textile printing ink composition is 20% by mass or more.
4. The ink jet recording apparatus according to claim 1, wherein the aqueous organic solvent contains a first aqueous organic solvent having a vapor pressure of 1 Pa or more at 20° C.; and a second aqueous organic solvent having a vapor pressure of less than 1 Pa at 20° C.
6. The ink jet recording apparatus according to claim 1, wherein the textile printing ink composition contains urea.
7. The ink jet recording apparatus according to claim 6, wherein a mass ratio of a content of the urea to a content of the aqueous dye is from 0.1 to 0.3.

9. A content of the aqueous dye with respect to a total amount of the textile printing ink composition is 10% by mass or more.
Ozawa teaches that to have the ink composition with excellent ejection stability and image with excellent preservability (see Abstract):
1. A content of the aqueous dye with respect to a total amount of the textile printing ink composition is 10% by mass or more (0.2 to 20%; [0238]).
2. The ink jet recording apparatus according to claim 1, wherein the aqueous dye is an acidic dye, a reactive dye, or a direct dye ([0244]).
3. The ink jet recording apparatus according to claim 1, wherein the content of the aqueous dye with respect to the total amount of the textile printing ink composition is 20% by mass or more (0.2 to 20%; [0238]; see Examples).
4. The ink jet recording apparatus according to claim 1, wherein the aqueous organic solvent having a vapor pressure less than vapor pressure of water (drying inhibitors may be used individually or in combination of two or more; [0320]).
6. The ink jet recording apparatus according to claim 1, wherein the textile printing ink composition contains urea ([0320]).
7. The ink jet recording apparatus according to claim 6, wherein a mass ratio of a content of the urea to a content of the aqueous dye is from 0.1 to 0.3 (see Examples; i.e. 0/37=0 to 37/68=0.5).

9. A content of the aqueous dye with respect to a total amount of the textile printing ink composition is 10% by mass or more (0.2 to 20%; [0238]; see Examples).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink used in inkjet recording method and apparatus of Murai et al. by the aforementioned teaching of Ozawa in order to have the ink composition with excellent ejection stability and image with excellent preservability (see Abstract).
With respect to claim 4, Ozawa explicitly did not discloses the aqueous organic solvent contains a first aqueous organic solvent having a vapor pressure of 1 Pa or more at 20° C.; and a second aqueous organic solvent having a vapor pressure of less than 1 Pa at 20° C.
It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the aqueous organic solvent contains a first aqueous organic solvent having a vapor pressure of 1 Pa or more at 20° C.; and a second aqueous organic solvent having a vapor pressure of less than 1 Pa at 20° C, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Ohashi et al. (# US 2014/0210901) discloses an ink for ink jet textile printing according to the invention which is used for recording on cloth includes a pigment, a resin, and a 2-pyrrolidone-based solvent, in which the pH is in the range of 9.2 to 10.5. Coating elongation of the resin may be in the range of 400% to 1200%, and the resin may be a urethane-based resin (see Abstract).
(2) Iijima et al. (# US 2005/0172854) discloses an ink for ink-jet recording containing: a colorant; and a set of solvent A and solvent B, provided that solvent B has a larger vapor pressure than solvent A, wherein the set of solvent A and solvent B has a maximum in viscosity by changing a mixing ratio of solvent A to solvent B. (see Abstract).
(3) Oki et al. (# US 2003/0010253) discloses the ink composition of the present invention contains a coloring agent, water, a water-soluble organic solvent which is a liquid at least at temperatures of 40 C. or less, and which has a solubility of 1 wt % or greater with respect to water at a temperature of 20 C., and a saturation vapor pressure of 1.7 Pa or less at a temperature of 20 C. (with said organic solvent being contained in the ink composition at the rate of 10 to 35 wt %), and one or more amidine type compounds. As a result, the present invention provides an ink composition, a recording medium, recorded matter and an ink jet recording method that make it possible to obtain images with a high image quality which are superior in terms of the gas resistance of the recorded matter (see Abstract).

(5) Ohashi et al. (# US 2018/0058002) discloses a textile printing method includes heating a cloth, and applying an ink composition onto the heated cloth by ejecting the ink composition from an ink jet head. The ink composition contains resin fine particles and has a viscosity of 4.5 mPa.s or less at 40° C. and a surface tension of 28 mN/m or less at 40° C (see Abstract).
(6) Adachi et al. (# US 2002/0157568) discloses an ink composition comprises a water soluble dye (see Abstract; [0038]); organic solvent ([0043]) and urea ([0065]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853